Exhibit 12 Exhibit 12 BB&T Corporation Earnings To Fixed Charges For the Three Months Ended March 31, For the Years Ended December 31, (Dollars in millions) Earnings: Income before income taxes $ 629 $ 643 $ 2,570 $ 2,473 $ 2,467 $ 2,322 $ 1,617 Plus: Fixed charges 892 959 4,068 3,233 2,029 1,232 1,306 Less: Capitalized interest 1 1 4 2 1 - - Earnings, including interest on deposits 1,520 1,601 6,634 5,704 4,495 3,554 2,923 Less: Interest on deposits 564 647 2,620 2,137 1,252 730 756 Earnings, excluding interest on deposits $ 956 $ 954 $ 4,014 $ 3,567 $ 3,243 $ 2,824 $ 2,167 Fixed Charges: Interest expense $ 878 $ 946 $ 4,014 $ 3,185 $ 1,981 $ 1,199 $ 1,273 Capitalized interest 1 1 4 2 1 - - Interest portion of rent expense 13 12 50 46 47 33 33 Total Fixed Charges $ 892 $ 959 $ 4,068 $ 3,233 $ 2,029 $ 1,232 $ 1,306 Less: Interest on deposits 564 647 2,620 2,137 1,252 730 756 Total fixed charges excluding interest on deposits $ 328 $ 312 $ 1,448 $ 1,096 $ 777 $ 502 $ 550 Earnings to fixed charges: Including interest on deposits 1.70 x 1.67 x 1.63 x 1.76 x 2.22 x 2.88 x 2.24 x Excluding interest on deposits 2.91 x 3.06 x 2.77 x 3.25 x 4.17 x 5.62 x 3.94 x
